DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 11/05/2020. 
Elected Species

    PNG
    media_image1.png
    231
    677
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.


Examinable Species

The examinable species is represented by C-84 (page 70):


    PNG
    media_image2.png
    348
    298
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    182
    media_image3.png
    Greyscale

	A derivative of generic C-1 reads on applicants’ 1-1, 1-2, 1-3 or A-4 wherein Ar1 is 2-6 (z2 and z3 = N; X1 =CR17R18, R17 and R18 = Me; Y2 = single bond) and Ar2 is 3-13 (Z5 and Z7 = N; X2 = XCR27R28, R27 and R28 = H; Y2 = single bond). The biphenyl linking group is a permutation of Y in generic C-1. Y is viewed as inclusive of each position isomer 1-1, 1-2, 1-3 or A-4, absent unexpected results. The specific variant of generic C-1 reading on the compound of claim1 can best be viewed as positional isomers of C-84 wherein the fused heterocyclic groups are bonded as positions corresponding to Ar1 and Ar2 of 1-1, 1-2, 1-3 or A-4, absent unexpected results. Generic C-1 reads on claims 1, 4-5, 11-13, 15-20. Claims 14, 21 are withdrawn from further consideration as not reading on the examinable species.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2011129767).

Regarding Claims 1, 4-5, 11-13, Kim teaches the elected species as detailed above. Based on generic C-1 (page 3) as viewed as a modification of C-84 (page 70).
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic C-1 by selecting various functional equivalent attachment points on the biphenyl linking which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1 and 11).
	Generic C-1 as a modification of C-84 shows:
R11-R16 and R210R26 = H (per claims 4-5)
R41-R48 and R51 to R58 =H (per claim 12)
Ar1 is 2-6 and Ar1 is 3-13 (per claim 13)
	
Regarding Claims 15-17, Kim teaches an organic electroluminescent device wherein generic C-1 as a modification of C-84 is used in an organic layer between two electrodes which includes the light emitting layer (machine trans. page 9) (per claims 15 and 17). The OLED layering sequence is shown below (machine trans. page 9):
the substrate, and 102 the anode , and 103 the hole injection layer(HIL) (HI L) , and 104 the hole-transport layer (HTL) , and 105 the light-emitting layer (EML) , and 106 the electron injection layer (EIL) , and 107 the electron-transport layer (ETL) , and 108 show the cathode (per claim 16).
	 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2011129767) in view of Tamaru (US 2009/0236974).

Regarding Claim 18, Kim teaches an organic electroluminescent device wherein generic C-1 as a modification of C-84 is used in an organic layer between two electrodes which includes the light emitting layer (machine trans. page 9) (per claims 15 and 17). The OLED layering sequence is shown below (machine trans. page 9):
the substrate, and 102 the anode, and 103 the hole injection layer(HIL) (HI L) , and 104 the hole-transport layer (HTL) , and 105 the light-emitting layer (EML) , and 106 the electron injection layer (EIL) , and 107 the electron-transport layer (ETL) , and 108 show the cathode (per claim 16).
	The light emitting layer contains a host (generic C-1 as a modification of C-84) and dopant machine trans. page 17). Kim fails to teach the weight ratio of the host and dopant.

The office regards the above as a generic teaching showing the general weight ratio of host to dopant in an OLEDs.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the host/dopant weight ratio of Kim with the dopant in lower amount than the host since Tamaru teaches the content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, which would have included the instant limitations, absent unexpected results (per claim 18).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show a fluorescent dopant (per claims 19-20).

Response to Amendment
	New art cited; non-final presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786